10:59 QQ. =
Case 4:19-cr-00450 Document 93-5 Filed on 09/19/19 in TXSD Page 1 Ee C |

Attorney Josep... tt Qi:

7133920434 °

Thursday, September 5, 2019

A Broderick:

What is your address for

receiving mail? Need to include

in the motion to withdraw as your
attorney. 10:50

PO BOX 1709 BRAZORIA TX

 

11.03 QZ

What about 17047 County road
798 11:04

© Is that a good address for you? 11-05

You just asked me

11:05

eee And | answered you

© Never mind. | was just wondering
whether both addresses are
good.

KK

+ Enter message ei

UTI O <

 
